Citation Nr: 0320612	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  97-00 075A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 2, 1968 
to August 28, 1968 and from July 1969 to June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating action of the 
Department of Veterans Affairs (VA) Records Management Center 
(RMC) in St. Louis, Missouri.  In that decision, the RMC 
determined that new and material evidence sufficient to 
reopen previously denied claims for service connection for 
allergic rhinitis and for sinusitis had not been received.  

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on January 31, 2002 at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the denial 
of this issue.  In an April 2002 decision, the Board found 
that new and material evidence sufficient to reopen the 
previously denied claims for service connection for allergic 
rhinitis and for sinusitis had, in fact, been received.  As 
such, the Board granted the veteran's petition to reopen the 
previously denied claims for service connection for allergic 
rhinitis and for sinusitis.  

Following receipt of additional relevant evidence, the VA 
Regional Office (RO) in St. Petersburg, Florida, by a 
February 2003 rating action, granted service connection for 
allergic rhinitis and assigned a noncompensable evaluation to 
this disability, effective from January 19, 1996.  In 
addition, the RO continued to deny the claim for service 
connection for sinusitis.  The veteran's case has now been 
returned to the Board for final appellate review.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran does not have diagnosis of sinusitis 
associated with his active military duty.  

CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In the supplemental statement of the case issued 
in February 2003, the RO, along with the Board in its April 
2002 decision and an August 2002 letter, informed the veteran 
and his representative of the recent passage of the VCAA, the 
criteria used to adjudicate his service connection claim, the 
type of evidence needed to substantiate this issue, as well 
as the specific type of information necessary from him.  As 
such, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Furthermore, during the current appeal, the veteran was 
accorded a relevant VA examination.  As such, the Board finds 
that VA has met the requirements of the VCAA and its 
implementing regulations and will proceed to address the 
veteran's service connection claim based upon a complete and 
thorough review of the pertinent evidence associated with his 
claims folder.  

Factual Background

The service medical records reflect occasional treatment for 
allergies and for upper respiratory infections but do not 
note treatment for, or findings of, sinusitis.  At the 
retirement examination conducted in February 1992, the 
veteran reported that he was experiencing at that time, or 
had previously had, sinusitis.  The separation evaluation 
demonstrated that the veteran's sinuses were normal.  

In June 1992, the veteran was discharged from active military 
duty.  In an August 1992 letter, a private physician 
explained that he had treated the veteran between 1981 and 
1992 for a long history of nasal allergy and bronchial 
asthma.  Specifically, this doctor explained that, at the 
time of his letter, the veteran had moderate to severe nasal 
allergy, asthmatic bronchitis, and exercise-induced wheezing.  

A VA examination conducted in September 1992 included the 
examiner's diagnoses of chronic bronchial asthma by history 
as well as allergic rhinitis by history.  The examiner noted 
that the veteran was receiving treatment for these 
conditions.  

In an October 1995 letter, the private physician who had 
written the prior report in August 1992 explained that he had 
reviewed the veteran's record.  The doctor then expressed his 
opinion that the veteran's "years of service manufacturing 
and compounding prescriptions in the USPHS hospitals and 
clinics unequivocally exacerbated his allergic 
rhino-sinusitis and bronchial hyperactivity."  

On the occasion of a hearing on appeal before the undersigned 
in January 2002, the veteran testified that on entry into the 
military service, he had a preexisting condition diagnosed as 
hay fever.  He stated that years working as a pharmacist in 
the military exacerbated his condition.  The veteran pointed 
out that following his separation from service, he had to 
take medication on a daily basis for symptoms related to his 
preexisting condition.

In October 2002, the veteran underwent a VA miscellaneous 
respiratory examination, at which time he complained of 
allergic-type symptoms, including morning sneezing, 
post-nasal drip, nasal congestion, and increased lacrimation.  
The veteran asserted that his occupation as a pharmacist in 
the military caused him to be exposed to various chemicals 
which accelerated his previously mild symptomatology to a 
significant degree.  On physical examination, the veteran's 
lungs were clear to auscultation.  A nasal evaluation was 
unremarkable except for some clear nasal discharge from the 
right nostril without obstruction of the nasal passage.  The 
examiner, who had also reviewed the veteran's claims folder, 
assessed allergic rhinitis, concluded that the evaluation 
provided no evidence of asthma, and stated that he was unsure 
whether a diagnosis of sinusitis was appropriate.  

A maxillofacial computed tomography completed in the 
following month reflected nasal septal deviation to the 
right.  Following review of this additional report, the 
examiner who had conducted the October 2002 VA examination 
concluded that the computed tomography scan completed on the 
veteran's paranasal sinus was essentially normal and that 
sinusitis was not shown.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Throughout the current appeal, the veteran has asserted that 
the allergic component of his condition is his actual medical 
problem.  In fact, in a document received in July 2003, the 
veteran specifically stated that he is "not claiming chronic 
sinusitis . . . [and that] the allergic rhinitis portion of 
the sinusitis/allergic rhinitis category . . . [represents 
his current] disability."  

Significantly, a complete and thorough review of the relevant 
evidence contained in the veteran's claims folder indicates 
that the veteran does not have a current diagnosis of 
sinusitis.  In fact, at the most recent examination, a 
physician specifically concluded that sinusitis was not 
found.  Without competent evidence of a current diagnosis of 
sinusitis associated with the veteran's active military duty, 
service connection for such a disorder cannot be awarded.  
See, 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  The preponderance of the evidence is, 
therefore, against the veteran's claim of entitlement to 
service connection for sinusitis.  As such, his claim for 
such a disability must be denied.  


ORDER

Service connection for sinusitis is denied.  




REMAND

As the Board noted in the Introduction portion of this 
decision, by a February 2003 rating action, the RO granted 
service connection for allergic rhinitis and assigned a 
noncompensable evaluation to this disability, effective from 
January 19, 1996.  Also in February 2003, the RO notified the 
veteran of this award.  In a statement received in April 
2003, the veteran expressed disagreement with the 
noncompensable disability rating assigned to his 
service-connected allergic rhinitis.  The veteran's April 
2003 statement represents a timely notice of disagreement 
with the noncompensable evaluation assigned to this 
service-connected disability.  See, 38 C.F.R. §§ 20.201, 
20.300, 20.302 (2002).  However, a statement of the case 
regarding this initial rating claim has not been issued.  As 
such, a remand is required to accord the RO such an 
opportunity.  See, Manlincon v. West, 12 Vet. App. 328 
(1999).  

Accordingly, this case is REMANDED to the RO for the 
following action:  

The RO should furnish the veteran and his 
representative a statement of the case 
regarding the issue of entitlement to an 
initial compensable disability rating for 
the service-connected allergic rhinitis 
and should inform them of the 
requirements necessary to perfect an 
appeal.  38 C.F.R. § 19.26 (2002).  If 
the veteran perfects his appeal by timely 
submitting a substantive appeal, the case 
should be returned to the Board for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



